EXHIBIT 10.2

SECOND AMENDMENT

TO

EXECUTIVE EMPLOYMENT AGREEMENT (DEE)

Pursuant to Section 14 of the Executive Employment Agreement effective as of
August 31, 2001 (the “Agreement”) entitled “Waiver; Modification,” the parties
to the Agreement hereby modify the Agreement in this Second Amendment
(“Amendment”) as provided below.

Section 4 (c) shall be amended by adding a new subsection 4(c) (v) as follows:

(v) DEFERRED COMPENSATION: The Company shall contribute a predetermined amount
monthly , as determined by the Company’s Compensation Committee to the deferred
compensation account of Officer, such account to be maintained under the
Company’s deferred compensation plan as in First State Bancorporation Deferred
Compensation Plan (as in effect prior to 2005) (“Plan”).

Section 6(b)(iii) and 6(c)(iii) shall be amended by deleting the provisions in
their entirety and by replacing them with the following sentence:

Continued participation in the Company’s fringe benefits set forth in
Section 4(c); provided, however, that such continuation of benefits after
termination shall not apply to those fringe benefits which require a minimum
number of hours of employment for participation, such as 401k, life insurance
and other employee insurance. The Company shall purchase medical benefits and
insurance equivalent to the Company’s medical insurance and benefits coverage on
the date of termination for the severance period; provided, however, if the
Officer secures equivalent coverage for continued medical benefits and insurance
for the severance period the cost of such coverage shall be reimbursed for the
severance term.

The Officer, to the extent determined to be nondiscriminatory under the
Company’s qualified employee benefit plans, shall become fully vested in his
benefits under such plans. Additionally, the Officer shall become fully vested
with respect to any of the Company’s non-qualified benefit plans in which he is
a participant.

All other provisions of the Agreement and the First Amendment to the Agreement
shall remain in full force except as amended by this Amendment.

 

1



--------------------------------------------------------------------------------

Dated this 25th day of July 2007

 

FIRST STATE BANCORPORATION

BY:

 

/S/ MICHAEL R. STANFORD

TITLE:

 

PRESIDENT AND CEO

EXECUTIVE

/S/ H. PATRICK DEE

H. PATRICK DEE

 

2